Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 1 of 14                  PageID #: 250




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

NICHOLAS A. GLADU,                          )
                                            )
              Plaintiff                     )
                                            )
       v.                                   )      1:18-cv-00274-GZS
                                            )
JEREMIAH MANNING,                           )
                                            )
              Defendant                     )

                      RECOMMENDED DECISION ON
               DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant Jeremiah Manning has moved for summary judgment in this action in which

Plaintiff, an inmate at the Maine State Prison, alleges Defendant violated his constitutional

rights in February 2018. (Motion, ECF No. 57.)

       Following a review of the summary judgment record and after consideration of the

Defendant’s arguments, I recommend the Court grant Defendant’s motion for summary

judgment.

                              SUMMARY JUDGMENT STANDARD

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “After the moving party has presented evidence in support of its motion for

summary judgment, ‘the burden shifts to the nonmoving party, with respect to each issue on

which he has the burden of proof, to demonstrate that a trier of fact reasonably could find in

his favor.’” Woodward v. Emulex Corp., 714 F.3d 632, 637 (1st Cir. 2013) (quoting Hodgens

v. Gen. Dynamics Corp., 144 F.3d 151, 158 (1st Cir. 1998)).
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 2 of 14                             PageID #: 251




         A court reviews the factual record in the light most favorable to the non-moving party,

resolving evidentiary conflicts and drawing reasonable inferences in the non-movant’s favor.

Perry v. Roy, 782 F.3d 73, 77 (1st Cir. 2015). If a court’s review of the record reveals evidence

sufficient to support findings in favor of the non-moving party on one or more of the plaintiff’s

claims, a trial-worthy controversy exists, and summary judgment must be denied as to any

supported claim. Id. (“The district court’s role is limited to assessing whether there exists

evidence such that a reasonable jury could return a verdict for the nonmoving party.” (internal

quotation marks omitted)). Unsupported claims are properly dismissed. Celotex Corp. v.

Catrett, 477 U.S. 317, 323-24 (1986).

                                   SUMMARY JUDGMENT RECORD

         When presented with a summary judgment motion, a court ordinarily considers only

the facts included in the parties’ statements of material facts, which statements must be

supported by citations to evidence of record. Federal Rule of Civil Procedure 56(c) and District

of Maine Local Rule 56(b)-(d) require the specific citation to record evidence. In addition,

Local Rule 56 establishes the manner by which parties must present their factual statements

and the evidence on which the statements depend. A party’s pro se status does not relieve the

party of the obligation to comply with the court’s procedural rules.1 Ruiz Rivera v. Riley, 209

F.3d 24, 27-28 & n. 2 (1st Cir. 2000); Marcello v. Maine, 489 F. Supp. 2d 70, 77 (D. Me.

2007).


1
  “[T]he Court is required to maintain a strict neutrality between opposing parties and even though a more
forgiving reading may be appropriate for a pro se party in the summary judgment context, it is also true that
‘[j]udges and magistrate judges who review these filings must be able to rely on procedural rules so as to
avoid becoming the lawyer for the unrepresented [party] or devoting an excessive portion of their time to
such cases.’” United States v. Baxter, 841 F. Supp. 2d 378, 383 (D. Me. 2012) (quoting Clarke v. Blais,
473 F. Supp. 2d 124, 129 (D. Me. 2007)).
                                                     2
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 3 of 14                              PageID #: 252




        By rule, a party seeking summary judgment must file, in addition to its summary

judgment motion, a supporting statement of material facts setting forth each fact in a separately

numbered paragraph, with each factual statement followed by a citation to evidence of record

that supports the factual statement. D. Me. Loc. R. 56(b). A party opposing a motion for

summary judgment must file an opposing statement in which it admits, denies, or qualifies the

moving party’s statements by reference to each numbered paragraph, with citations to

supporting evidence, and in which it may set forth additional facts, in separately numbered

paragraphs, with citation to supporting evidence. D. Me. Loc. R. 56(c). Here, while Plaintiff

filed a motion to exclude certain evidence submitted by Defendant (ECF No. 67), 2 which

motion the Court denied (ECF No. 69), Plaintiff did not file any other response to Defendant’s

motion or to Defendant’s supporting factual statement.

        “Facts contained in a supporting … statement of material facts, if supported by record

citations as required by this rule, shall be deemed admitted unless properly controverted.” D.

Me. Loc. R. 56(f). Additionally, “[t]he court may disregard any statement of fact not supported

by a specific citation to record material properly considered on summary judgment.” Id.

Finally, “[t]he court shall have no independent duty to search or consider any part of the record

not specifically referenced in the parties’ separate statement of facts.” Id.

                                       FACTUAL BACKGROUND3

        Plaintiff is incarcerated at the Maine State Prison. (Complaint ¶ 5; DSMF ¶ 2.)

Defendant is employed by the Maine Department of Corrections (“MDOC”) as a Correctional


2
  Plaintiff sought to exclude body camera footage of the cell extraction which led to his exposure to chemical
agents. (ECF No. 67.)
3
  References to Defendant’s statement of material facts (ECF No. 58) will be cited as “DSFM ¶ __.”


                                                      3
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 4 of 14                       PageID #: 253




Captain at the Maine State Prison. (DSMF ¶ 1.) In 2018, Defendant was employed as a

Correctional Sergeant at the prison. (Complaint ¶ 7(a); DSMF ¶ 1.)

        On February 11, 2018, Plaintiff was assigned to the “A-1” section of the Special

Management Unit (“SMU”) at the prison. (Complaint ¶ 11; DSMF ¶ 3.) The SMU has high

risk management prisoners, prisoners assigned to the intensive mental health unit, and

prisoners on administrative segregation or disciplinary status. (DSMF ¶ 5.) In the SMU,

inmates are afforded showers on a schedule for security and staffing reasons, generally around

7 a.m. or 8 a.m. (Id. ¶ 6.) Inmates in the SMU often require greater prison resources to perform

tasks, including showers. (Id.) On the morning of February 11, 2018, Plaintiff had been

offered a shower and had showered. (Id. ¶ 27.)

        Tray slots on the “A-1” side of the SMU, the side in which Plaintiff was located, do not

have a mechanism to prevent an inmate from throwing items out of the slot. (Id. ¶ 4.)4 On

February 11, 2018, at approximately 10:10 a.m., correctional staff learned that Plaintiff and

another inmate in the SMU had covered their cell windows. (Id. ¶ 7.) Inmates are not

permitted to cover their cell windows because a cover would prevent staff from seeing inside

the cell. 5 (Id. ¶ 8.)

        A cell extraction team first extracted the inmate in the cell next to Plaintiff. (Id. ¶ 9.)

During this extraction, Plaintiff uncovered his cell window and threw a meal tray out through

his tray slot. (Id.; see also Complaint ¶ 11.) The tray hit a corrections officer. (DSMF ¶ 10.)


4
  The “A-2” side of the SMU had security tray slots that functioned to prevent an inmate from throwing
items out of the tray slot. (Id.)
5
  Covered cell windows can lead to dangerous situations, including incidents where inmates engage in
serious self-injury or devise a trap or ambush for staff. (Id.)


                                                  4
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 5 of 14                             PageID #: 254




Following the cell extraction of the other inmate, shortly before 11:50 a.m., the cell extraction

team reentered the SMU A-1 housing unit and went to Plaintiff’s cell.6 (Id. ¶ 11.) A

corrections officer ordered Plaintiff to the tray slot and to “cuff up,” meaning to submit to hand

restraints. (Id. ¶ 13; Complaint ¶ 11.) Plaintiff refused to comply with the orders, and Plaintiff

placed a small plastic trash bag over his head. (DSMF ¶ 13; see also Complaint ¶ 11.)

        The corrections officer again told Plaintiff to submit to hand restraints or be “maced,”

meaning that chemical agents would be applied. (DSMF ¶ 14.) Plaintiff again did not comply

with those instructions. (Id.) The corrections officer opened the tray slot to Plaintiff’s cell and

applied a short burst of chemical agents (oleoresin capsicum or “pepper spray”) into Plaintiff’s

cell. (Id. ¶ 15.)

        The corrections officer once more ordered Plaintiff to the tray slot to “cuff up.” (Id., ¶

16.) When Plaintiff continued to refuse to comply with the orders, the officer applied a second

short burst of chemical agents into Plaintiff’s cell. (Id.) Plaintiff then complied, took the bag

off his head, and submitted to hand restraints. (Id. ¶ 17; see also Complaint ¶ 11.) Plaintiff’s

cell door was opened and then the extraction team removed Plaintiff from his cell. (DSMF ¶

18.)

        As the extraction team was escorting Plaintiff toward the A-2 side of the SMU, Plaintiff

spit on a corrections officer. (Id. ¶ 19.) Plaintiff was placed on the ground and a spit mask

was applied on him. (Id.) A member of the extraction team asked Plaintiff if he wanted to be

seen by medical; Plaintiff declined to see medical. (Id. ¶ 20; Complaint ¶ 12.) The officer



6
  The extraction team planned to move Plaintiff to a cell on the “A-2” side of the SMU that had a security
tray slot. (Id. ¶ 12.) A security tray slot allows a corrections officer to close an outer slot and in effect
functions to prevent an inmate from throwing items out of the tray slot. (Id.)
                                                     5
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 6 of 14                   PageID #: 255




called a nurse from the medical department at the prison to meet them on the unit. (DSFM ¶

21.) When the nurse arrived, Plaintiff refused medical treatment. (Id. ¶ 21.)

       The team escorted Plaintiff to the SMU receiving area in order to change his clothing.

(Id. ¶ 23.) Plaintiff was provided with a new set of clothing to wear. (Id.) After Plaintiff

changed his clothing, Plaintiff refused to submit to hand restraints in order to be taken from

receiving to a cell on the A-2 side of the SMU. (Id. ¶ 24.) When Plaintiff refused to submit

to hand restraints, Plaintiff was placed on constant watch; a few minutes later, Plaintiff agreed

to be taken to SMU A-2, and he was escorted there without further incident. (Id. ¶ 25.) The

team removed the restraints from Plaintiff and Plaintiff was not restrained in his cell. (Id. ¶

26.)

       At approximately 12:00 p.m., Jennifer Millard, a nurse, went to the SMU for a report

of an inmate who had been maced or sprayed with chemical agents but was refusing medical

care. (Id. ¶ 30.) When Ms. Millard arrived at the SMU, Ms. Millard was advised that Plaintiff

had been maced but was refusing medical care. (Id. ¶ 31.) Plaintiff refused medical care from

Ms. Millard. (Id. ¶ 32.) Ms. Millard asked Plaintiff if he was “all set,” to which Plaintiff

replied, “Yup.” (Id. ¶ 33.)

       Defendant began his shift as the night supervisor at the prison at approximately 6:00

p.m. (Id. ¶ 34.) Defendant was the night shift supervisor for the entire facility on that shift.

(Id. ¶ 52.) At approximately 6:00 p.m., while attending a shift briefing, Defendant learned that

Plaintiff had been exposed to chemical agents earlier that day. (Id. ¶ 35.) During that briefing,

Defendant was advised that Plaintiff had refused to be seen by medical staff and had refused

medical decontamination by medical staff. (Id. ¶ 36.) Defendant was not involved in the cell

extraction of Plaintiff earlier that day. (Id. ¶ 37.)
                                                  6
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 7 of 14                      PageID #: 256




       At approximately 7:00 p.m., while Defendant was conducting his rounds in the SMU,

Plaintiff asked Defendant for a shower. (Id. ¶ 39.) When Defendant advised Plaintiff that he

could not allow Plaintiff a shower at that time, Plaintiff began to argue with Defendant about

what was required by policy. (Id. ¶ 40.) Plaintiff asserted that policy required that he have a

shower; Defendant explained that security staff may provide a shower when no health care

staff are available, but the Maine State Prison has 24-hour health care staff available. (Id. ¶

41.)

       By policy, decontamination must be performed by on-duty health care staff unless

health care staff are not available. (Id. ¶ 42.) Plaintiff did not ask Defendant to call the medical

department or otherwise assert that he wanted to be seen by medical staff. (Id. ¶¶ 43, 44.)

       Defendant considered Plaintiff to be angry and argumentative with him, but he did not

see any signs of injury or trauma. (Id. ¶¶ 46, 47.) Defendant also did not observe that Plaintiff

was in medical distress. (Id. ¶ 48.) Plaintiff, who had a sink and running water in his cell, did

not ask Defendant for a towel, washcloth, shampoo, or soap. (Id. ¶¶ 45, 49.) Defendant did

not have any other interactions with Plaintiff involving a request from Plaintiff for a shower

on February 11, 2018, or over the course of the next few days. (Id. ¶ 50.)

       Showers for inmates in the SMU are offered and performed by staff during the daytime

on specific days of the week and at certain times due to staffing needs, to maintain order in the

prison, and for security reasons. (Id. ¶ 54.) Inmates in the SMU often require greater resources

to perform tasks such as showers. (Id.) Defendant was not able to offer showers at that time

to any SMU inmate, including Plaintiff, because of staffing issues, to maintain order, and for

security reasons. (Id. ¶ 56.)



                                                 7
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 8 of 14                             PageID #: 257




         An inmate can request medical services by submitting a “sick call slip” to the medical

department at the prison. (Id. ¶ 57.) Plaintiff submitted a sick call slip on February 13, 2018,

to request health care services at the prison for an unrelated issue. (Id. ¶ 58.) Plaintiff did not

submit a sick call slip to request medical care or services for decontamination or for any other

reason related to the cell extraction incident that occurred on February 11, 2018. (Id. ¶ 59.)

During medical rounds, medical staff noted that Plaintiff was awake, had no complaints, and

was in no acute distress on February 11, 2018, February 12, 2018, and February 13, 2018. (Id.

¶ 60.)

         As noted, on or about February 13, 2018, Plaintiff was escorted to the medical

department following a separate incident that occurred in his cell. (Id. ¶ 62.) During that

medical examination, Plaintiff did not report any injuries related to the cell extraction incident

that had occurred on February 11, 2018. (Id. ¶ 63.)

                                               DISCUSSION

         Plaintiff alleges that Defendant violated his Eighth Amendment right to be free from

cruel and unusual punishment by denying him a shower following Plaintiff’s exposure to

chemical agents.7 Plaintiff seeks to recover under 42 U.S.C. § 1983.

         A claim of constitutional harm caused by a state actor, as Plaintiff has alleged in this

case, is actionable under the Civil Rights Act, 42 U.S.C. § 1983, which provides, in relevant

part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State …, subjects, or causes to be subjected, any citizen of the

7
  Plaintiff also asserts that his Fourteenth Amendment rights were violated based on the same factual
allegations. Because Plaintiff’s allegations fail to reflect a violation that resulted in an “atypical and
significant hardship … in relation to the ordinary incidents of prison life,” Sandin v. Conner, 515 U.S. 472,
484 (1995), he fails to state a claim under the Due Process Clause of the Fourteenth Amendment.
                                                     8
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 9 of 14                     PageID #: 258




       United States or other person within the jurisdiction thereof to the deprivation
       of any rights, privileges, or immunities secured by the Constitution and laws,
       shall be liable to the party injured in an action at law, suit in equity, or other
       proper proceeding for redress, ….

42 U.S.C. § 1983. Section 1983 “‘is not itself a source of substantive rights,’ but merely

provides ‘a method for vindicating federal rights elsewhere conferred.’” Albright v. Oliver,

510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). To

maintain a claim under section 1983, a plaintiff must establish: “1) that the conduct complained

of has been committed under color of state law, and 2) that this conduct worked a denial of

rights secured by the Constitution or laws of the United States.” Barreto–Rivera v. Medina–

Vargas, 168 F.3d 42, 45 (1st Cir. 1999).

       “The treatment a prisoner receives in prison and the conditions under which he is

confined are subject to scrutiny under the Eighth Amendment.” Giroux v. Somerset Cnty., 178

F.3d 28, 31 (1st Cir. 1999) (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)). “Prison

officials have a duty to provide humane conditions of confinement; prison officials must ensure

that inmates receive adequate food, clothing, shelter, and medical care, and must take

reasonable measures to guarantee the safety of the inmates.” Id. (citations and internal

quotation marks omitted).

       To raise a genuine issue of constitutional liability, a plaintiff must demonstrate both

that he was “incarcerated under conditions posing a substantial risk of serious harm,” and that

the defendant “acted, or failed to act, with ‘deliberate indifference to inmate health or safety.’”

Id. (quoting Farmer, 511 U.S. at 834). In other words, a plaintiff must satisfy both an objective

standard (substantial risk of serious harm) and a subjective standard (deliberate indifference)

in order to prove a claim of deliberate indifference. Kosilek v. Spencer, 774 F.3d 63, 82 (1st


                                                9
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 10 of 14                    PageID #: 259




Cir. 2014) (en banc). “[A] prison official may be held liable under the Eighth Amendment for

denying humane conditions of confinement only if he knows that inmates face a substantial

risk of serious harm and disregards that risk by failing to take reasonable measures to abate it.”

Farmer, 511 U.S. at 847.

       The objective standard evaluates the seriousness of the risk of harm to health. There

must be “a sufficiently substantial ‘risk of serious damage to [the inmate’s] future health.’”

Farmer, 511 U.S. at 843 (quoting Helling v. McKinney, 509 U.S. 25, 35 (1993)). A medical

need is “serious” if it has been diagnosed by a physician as mandating treatment or is so

obvious that even a lay person would recognize a need for medical intervention. Leavitt, 645

F.3d at 497; Gaudreault v. Mun. of Salem, 923 F.2d 203, 208 (1st Cir. 1990), cert. denied, 500

U.S. 956 (1991)). The subjective standard concerns the culpability of the defendant. A

plaintiff must present evidence that the defendant possessed a culpable state of mind

amounting to “deliberate indifference to an inmate’s health or safety.” Farmer, 511 U.S. at

834 (internal quotation marks omitted).         Deliberate indifference is akin to criminal

recklessness, “requiring actual knowledge of impending harm, easily preventable.” Feeney v.

Corr. Med. Servs., 464 F.3d at 162 (quoting Watson v. Caton, 984 F.2d 537, 540 (1st Cir.

1993)). The focus of the deliberate indifference analysis “is on what the jailers knew and what

they did in response.” Burrell v. Hampshire Cnty., 307 F.3d 1, 8 (1st Cir. 2002).

       With respect to the objective prong of Plaintiff’s deliberate indifference claim, while

exposure to chemical agents could conceivably generate a serious medical need, the record

lacks any evidence to support a finding that Plaintiff had a serious medical need. The

undisputed record demonstrates that Plaintiff refused a medical assessment as well as medical

care shortly after the incident on February 11, 2018. (DSFM ¶ 59.) Plaintiff did not submit
                                               10
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 11 of 14                           PageID #: 260




any requests or “sick call slips” for medical services related to this incident. (Id. ¶ 61.) The

medical records reflect that Plaintiff was noted to have no complaints and to be in no acute

distress on February 11, 12 and 13, 2018. (Id., ¶ 60.) Moreover, when Plaintiff was evaluated

on February 13, 2018 regarding an unrelated medical issue, Plaintiff did not report any injuries

related to the cell extraction incident on February 11. (Id. ¶ 63.) In addition to the lack of a

request for medical attention, the record contains no evidence that Plaintiff had a medical need

that was “so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention.” Kosilek, 774 F.3d at 82.

        Even assuming, arguendo, that the record could support a finding that Plaintiff’s

medical condition was objectively serious, the record lacks any evidence upon which a

factfinder could reasonably conclude that Defendant was aware of that medical condition and

failed to address it. The uncontroverted facts establish that Defendant did not observe any sign

that Plaintiff was injured or in any distress, and Plaintiff did not request medical attention or

report that he needed or wanted to be seen by medical staff. (DSMF ¶¶ 43-45, 47-48, 59.)

Defendant denied Plaintiff’s single request for a shower based on several legitimate factors,

none of which evidence “wanton disregard” for Plaintiff’s serious medical needs, Kosilek, 774

F.3d at 83.

        In sum, the summary judgment record establishes that Plaintiff cannot demonstrate that

Defendant acted with deliberate indifference to a serious medical need. Defendant thus cannot

establish that Defendant violated the Constitution or laws of the United States.8


8
  To the extent Plaintiff’s Eighth Amendment claim is based on the conditions of his confinement,
Defendant would also be entitled to summary judgment. While it is “undisputed that the treatment a prisoner
receives in prison and the conditions under which [the prisoner] is confined are subject to scrutiny under
the Eighth Amendment.” Helling v. McKinney, 509 U.S. 25, 31 (1993), “a prison official cannot be found
                                                    11
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 12 of 14                              PageID #: 261




        Even if the record could support a finding that Defendant violated a constitutional or

statutory right, Defendant is nevertheless entitled to summary judgment based on qualified

immunity. Government officers are entitled to qualified immunity unless they violate a

constitutional right that was “clearly established” when they engaged in the conduct at issue.

Hunt v. Massi, 773 F.3d 361, 367 (1st Cir. 2014). “Qualified immunity shields an officer from

suit when she makes a decision that, even if constitutionally deficient, reasonably

misapprehends the law governing the circumstances she confronted.” Brosseau v. Haugen,

543 U.S. 194, 198 (2004) (citing Saucier v. Katz, 533 U.S. 194, 206 (2001)). “This strain of

immunity aspires to ‘balance [the] desire to compensate those whose rights are infringed by

state actors with an equally compelling desire to shield public servants from undue interference

with the performance of their duties and from threats of liability which, though unfounded,

may nevertheless be unbearably disruptive.’” Cox v. Hainey, 391 F.3d 25, 29 (1st Cir. 2004)

(quoting Buenrostro v. Collazo, 973 F.2d 39, 42 (1st Cir. 1992)).

        In its qualified immunity analysis, in addition to determining whether the facts could

support a finding of a constitutional violation, a court must assess “whether the violated right

was clearly established at the time that the offending conduct occurred.” Ford v. Bender, 768

F.3d 15, 23 (1st Cir. 2014). That is, the issue is whether at the time, there was clearly



liable under the Eighth Amendment for denying an inmate humane conditions of confinement unless the
official knows of and disregards an excessive risk to inmate health or safety; the official must both be aware
of the facts from which the inference could be drawn that a substantial risk of serious harm exists, and he
must also draw the inference.” Farmer, 511 U.S. at 837 (1994). As noted above, the undisputed facts
establish that Defendant did not disregard a known and excessive risk to Plaintiff’s health or safety in
denying him a shower on a single occasion. See id.; see also Jones v. Wetzel, 737 F. App’x 61, 64 (3d Cir.
2018) (unpublished) (plaintiff “could not state a conditions of confinement claim against [defendants] for
failing to provide him with hygiene products on a single occasion because the deprivation did not amount
to an Eighth Amendment violation.”).


                                                     12
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 13 of 14                  PageID #: 262




established law “particularized” to the facts of this case. See White v. Pauly, 137 S. Ct. 548,

552 (2017). Neither the record evidence nor known precedent support a finding that when he

denied Plaintiff’s request for a shower, Defendant violated clearly established law. See, e.g.,

Hernandez v. Wood, Case No. 13-cv-05633-YGR, 2016 WL 1070663, at *22 (N.D. Cal. Mar.

18, 2016) (“For Plaintiff, as for other inmates, the Eighth Amendment does not grant a right to

a specific course of conduct (i.e., there is no Eighth Amendment right to a lengthy

decontamination shower …)”); see also J W by & through Williams v. Birmingham Bd. of

Educ., 904 F.3d 1248, 1263 (11th Cir. 2018) (“Recognizing that cases from other lower federal

courts cannot create clearly established law for qualified immunity purposes, we note, as well,

that the other chemical spray cases we have found—mostly in the prisoner/denial of medical

care context—have arisen in different factual scenarios and do not set out definitive or

minimum constitutional standards for the decontamination of those who suffer from

exposure.”). Defendant, therefore, is entitled to qualified immunity on Plaintiff’s claim.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court grant Defendant’s Motion for

Summary Judgment (ECF No. 57), and that the Court enter judgment in favor of Defendant on

Plaintiff’s complaint.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered pursuant
       to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district court is
       sought, together with a supporting memorandum, within forty-four (44) days of




                                              13
Case 1:18-cv-00274-GZS Document 70 Filed 03/31/20 Page 14 of 14                       PageID #: 263




       being served with a copy thereof.9 A responsive memorandum and shall be filed
       within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right to
       de novo review by the district court and to appeal the district court’s order.

                                               /s/ John C. Nivison
                                               U.S. Magistrate Judge

       Dated this 31st day of March, 2020.




9
  Federal Rule of Civil Procedure 72(b)(2) provides for a 14-day objection period. The Court, however,
recently extended by 30 days any deadline between the date of the order (March 18, 2020) and May 1,
2020. (General Order 2020-2.)
                                                 14
